Exhibit 10.3





SETTLEMENT AGREEMENT
dated as of December 17, 2014
Between SALESFORCE.COM, INC. and BANK OF AMERICA, N.A.



THIS SETTLEMENT AGREEMENT (this “Agreement”) with respect to the Warrants
Confirmations (as defined below) is made as of December 17, 2014, between
salesforce.com, inc. (“Company”) and Bank of America, N.A. (“Dealer”).
WHEREAS, Dealer and Company entered into a Base Warrants Transaction (the “Base
Warrants Transaction”) pursuant to an ISDA confirmation dated as of January 12,
2010, which supplements, forms a part of, and is subject to an agreement in the
form of the 2002 ISDA Master Agreement, pursuant to which Dealer purchased from
Company 2,635,807 warrants (as amended, modified, terminated or unwound from
time to time, the “Base Warrants Confirmation”);
WHEREAS, Dealer and Company entered into an Additional Warrants Transaction (the
“Additional Warrants Transaction” and, together with the Base Warrants
Transaction, the “Warrants Transactions”) pursuant to an ISDA confirmation dated
as of January 15, 2010, which supplements, forms a part of, and is subject to an
agreement in the form of the 2002 ISDA Master Agreement, pursuant to which
Dealer purchased from Company 395,372 warrants (as amended, modified, terminated
or unwound from time to time, the “Additional Warrants Confirmation” and,
together with the Base Warrants Confirmation, the “Warrants Confirmations”); and
WHEREAS, the Company has requested full settlement of the Warrants Transactions.
NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:
1.    Defined Terms. Any capitalized term not otherwise defined herein shall
have the meaning set forth for such term in the Warrants Confirmations, as
applicable. In the event of any inconsistency between the definitions set forth
in the Warrant Confirmations and this Agreement, this Agreement shall govern.


2.    Settlement. Notwithstanding anything to the contrary in the Warrants
Confirmations, Company and Dealer agree that the Warrants Transactions shall be
settled in accordance with this Agreement in lieu of the settlement provisions
set forth in the Warrants Confirmations, and that following such settlement, all
of the respective rights and obligations of the parties under the Warrants
Confirmations shall be settled in full, subject to paragraph 4 below.


3.    Deliveries. On the third Scheduled Trading Day following the final
Averaging Date or, if such day is not a Clearance System Business Day, on the
next Clearance System Business Day immediately following such day (the “Unwind
Settlement Date”), Company shall deliver to Dealer the Warrant Settlement
Amount. The “Warrant Settlement Amount” shall mean a number of Shares determined
by the Calculation Agent by reference to the Average VWAP using the table set
forth in Schedule A attached hereto (using linear interpolation or commercially
reasonable extrapolation by Dealer, as applicable, to determine the Warrant
Settlement Amount for any Average VWAP not specifically appearing in Schedule
A).


4.    Valuation. “Averaging Date” means the First Averaging Date and each of the
14 Exchange Business Days thereafter. “First Averaging Date” means the first
Scheduled Trading Day immediately following the day that Company delivers the
Averaging Period Commencement Notice. The “Averaging Period Commencement Notice”
means written notice by the Company to Dealer that the Company has received
notice from Goldman, Sachs & Co. that the final averaging date under the
substantially similar warrant settlement agreement entered into between Issuer
and Goldman, Sachs & Co. has occurred (the “Prior Unwind Notice”), which
Averaging Period Commencement Notice shall be delivered by the Company prior to
4:00 P.M. (New York City time) on the first Scheduled Trading Day immediately
following the day on which the Prior Unwind Notice was received; provided that
such notice shall not include any other information about the nature of such
postponement or its applicability to Company or otherwise communicate any
material nonpublic information about Company or the Shares to Dealer. “Average
VWAP” means the arithmetic average of the VWAP Prices for all Averaging Dates.
“VWAP Price” for any Averaging Date means the Rule 10b-18 dollar volume weighted
average price per Share for such day based on transactions executed during such
day, as reported on Bloomberg page CRM <equity> AQR SEC (or any successor
thereto) or, in the event such price is not so reported on such day for any
reason or is manifestly incorrect, as reasonably determined by Dealer using a
volume weighted method. Notwithstanding the foregoing, if any Averaging Date is
a Disrupted Day, then the consequence shall be Modified Postponement as if this
Agreement were a “Transaction” under the Equity Definitions; provided that
notwithstanding anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Averaging Date, Dealer may, if appropriate in
light of market conditions, regulatory considerations or otherwise, take any or
all of the following actions: (i) postpone the




--------------------------------------------------------------------------------



final Averaging Date in accordance with Modified Postponement (as modified
herein) and/or (ii) determine that such Averaging Date is a Disrupted Day only
in part, in which case Dealer may (x) determine the VWAP Price for such
Disrupted Day based on Rule 10b-18 eligible transactions in the Shares on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event and (y) determine the Average VWAP based on an appropriately
weighted average instead of the arithmetic average described in the definition
of “Average VWAP” above. Dealer shall promptly (but in no event later than 5:00
P.M. (New York City time) on such Disrupted Day) notify Company if any Exchange
Business Day scheduled to be an Averaging Date is a Disrupted Day, which notice
shall specify the manner in which such scheduled Averaging Date and any other
scheduled Averaging Dates will be postponed, if applicable. Any Exchange
Business Day on which, as of the date hereof, the Exchange is scheduled to close
prior to its normal close of trading shall be deemed not to be an Exchange
Business Day; if a closure of the Exchange prior to its normal close of trading
on any Exchange Business Day is scheduled following the date hereof, then such
Exchange Business Day shall be deemed to be a Disrupted Day in full. Section
6.3(a) of the Equity Definitions is hereby amended (A) by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof and (B) by replacing the words “or (iii) an
Early Closure.” therein with “(iii) an Early Closure, (iv) a Regulatory
Disruption or (v) a Limit Price Event.” “Limit Price Event” shall have the
meaning set forth on Schedule A to this Agreement. Section 6.6(a) of the Equity
Definitions is hereby amended by replacing the word “shall” in the fifth line
thereof with the word “may,” deleting “and (ii)” in the fifth line thereof, and
by deleting clause (i) thereof, and Section 6.7(c)(iii)(A) of the Equity
Definitions is hereby amended by replacing the word “shall” in the sixth and
eighth line thereof with the word “may.” Notwithstanding the foregoing, if the
final Averaging Date has not otherwise occurred prior to April 17, 2015, such
date shall be the final Averaging Date and this Agreement shall govern the
settlement of only a portion of the Warrants Transactions (the “Early Settled
Warrants Transactions”) representing the proportion of the number of originally
scheduled Averaging Dates that have actually occurred on or prior to such final
Averaging Date to the total number of originally scheduled Averaging Dates, as
determined by the Calculation Agent (making appropriate adjustment for any
partially Disrupted Days). In such event, (i) the Warrant Settlement Amount
shall be reduced proportionally by the Calculation Agent and (ii) the Number of
Warrants for each Component of the Warrants Transactions shall be proportionally
reduced by the Calculation Agent (with the Calculation Agent determining any
commercially reasonable rounding of the Number of Warrants for individual
Components to achieve the appropriate proportional reduction in the aggregate
Number of Warrants) to reflect the portion of the Warrants Transactions that are
Early Settled Warrants Transactions, and the Warrants Transactions will
otherwise remain in full force and effect and shall be settled in accordance
with their terms. For the avoidance of doubt, if the Averaging Period
Commencement Notice has not been delivered prior to the Scheduled Trading Day
prior to April 17, 2015, there will be no Averaging Dates under this Agreement
and all of the Warrant Transaction will remain in full force and effect and will
be settled in accordance with their terms.


5.    Representations and Warranties of Company. Company represents and warrants
to Dealer (and agrees with Dealer in the case of Section 5(g) and 5(k)) on the
date hereof that:


(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;


(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;


(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;


(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law));


(e) each of it and its affiliates is not in possession of any material nonpublic
information regarding Company or the Shares;


(f) it is not entering into this Agreement to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”);




--------------------------------------------------------------------------------





(g) neither Company nor any of its Affiliates or agents shall take any action
that would cause Regulation M under the Exchange Act (“Regulation M”) to be
applicable to any purchases of Shares, or any security for which the Shares are
a reference security (as defined in Regulation M), by Company or any of its
affiliated purchasers (as defined in Regulation M) on any Averaging Date;


(h) Company shall, at least one day prior to the first Averaging Date, notify
Dealer of the total number of Shares purchased in Rule 10b-18 purchases of
blocks pursuant to the once-a-week block exception contained in Rule
10b-18(b)(4) by or for Company or any of its affiliated purchasers during each
of the four calendar weeks preceding the first Averaging Date and during the
calendar week in which the first Averaging Date occurs (“Rule 10b-18 purchase”,
“blocks” and “affiliated purchaser” each being used as defined in Rule 10b-18);


(i) Company shall (i) notify Dealer prior to the opening of trading in the
Shares on any Averaging Date on which Company makes, or expects to be made, any
public announcement (as defined in Rule 165(f) under the Securities Act of 1933,
as amended (the “Securities Act”) of any merger, acquisition, or similar
transaction involving a recapitalization relating to Company (other than any
such transaction in which the consideration consists solely of cash and there is
no valuation period), (ii) promptly notify Dealer following any such
announcement that such announcement has been made, and (iii) promptly deliver to
Dealer following the making of any such announcement a certificate indicating
(A) Company’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18)
during the three full calendar months preceding the date of the announcement of
such transaction and (B) Company’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of the announcement of such transaction, and
Company shall promptly notify Dealer of the earlier to occur of the completion
of such transaction and the completion of the vote by target shareholders;
Company acknowledges that any such public announcement may result in a
Regulatory Disruption; accordingly, Company acknowledges that its actions in
relation to any such announcement or transaction must comply with the standards
set forth in Section 12;


(j) without the prior written consent of Dealer, Company shall not, and shall
cause its Affiliates and affiliated purchasers (each as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares during the Relevant
Period, and no Other Dealer Warrant Settlement Agreement shall have averaging
dates that are Averaging Dates under this Agreement;


(k) the provisions of Sections 9.8, 9.9, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Company is the Issuer of the Shares) and
9.12 of the Equity Definitions will be applicable as if this Agreement were a
“Transaction” under the Equity Definitions and “Physical Settlement” were
applicable; and


(l) on the date hereof, and on each day during the Relevant Period, Company is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) and Company
would be able to purchase a number of Shares equal to the aggregate Number of
Shares under the Warrants Transactions in compliance with the corporate laws of
the jurisdiction of its incorporation.


6.    Representations and Warranties of Dealer. Dealer represents and warrants
to Company on the date hereof that:


(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;


(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;






--------------------------------------------------------------------------------



(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and


(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
7.    Account for Delivery to Dealer:


Bank of America NA
New York, NY
SWIFT: BOFAUS3N
Bank Routing: 026-009-593
Account Name: Bank of America
Account No. : 0012334-61892
DTC #0161


 
8.     Governing Law. This Agreement and any dispute arising hereunder shall be
governed by and construed in accordance with the laws of the State of New York
(without reference to choice of law doctrine).
    
9.     Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.


10.    No Reliance, etc. Company confirms that it has relied on the advice of
its own counsel and other advisors (to the extent it deems appropriate) with
respect to any legal, tax, accounting, or regulatory consequences of this
Agreement, that it has not relied on Dealer or its affiliates in any respect in
connection therewith, and that it will not hold Dealer or its affiliates
accountable for any such consequences.


11.    Designation by Dealer. The provisions of Section 8(l) of the Warrants
Confirmations shall apply to the settlement contemplated hereby.


12.    Additional Acknowledgements and Agreements. Company acknowledges and
agrees that Dealer may, during the period from the First Averaging Date to the
final Averaging Date (the “Relevant Period”), purchase Shares in connection with
this Agreement. Such purchases will be conducted independently of Company. The
timing of such purchases by Dealer, the number of Shares purchased by Dealer on
any day, the price paid per Share pursuant to such purchases and the manner in
which such purchases are made, including without limitation whether such
purchases are made on any securities exchange or privately, shall be within the
absolute discretion of Dealer. It is the intent of the parties that this
Agreement comply with the requirements of Rule 10b5-1(c)(1)(i)(B) of the
Exchange Act, and the parties agree that this Agreement shall be interpreted to
comply with the requirements of Rule 10b5-1(c), and Company shall not take any
action that results in this Agreement not so complying with such requirements.
Without limiting the generality of the preceding sentence, Company acknowledges
and agrees that (A) Company does not have, and shall not attempt to exercise,
any influence over how, when or whether Dealer effects any purchases of Shares
in connection with this Agreement, (B) during the period beginning on (but
excluding) the date hereof and ending on (and including) the last day of the
Relevant Period, neither Company nor its officers or employees shall, directly
or indirectly, communicate any information regarding Company or the Shares to
any employee of Dealer or its Affiliates responsible for trading the Shares in
connection with the transactions contemplated hereby other than the delivery of
the Averaging Period Commencement Notice as provided above, (C) Company is
entering into this Agreement in good faith and not as part of a plan or scheme
to evade compliance with federal securities laws including, without limitation,
Rule 10b‑5 promulgated under the Exchange Act and (D) Company will not alter or
deviate from this Agreement or enter into or alter a corresponding hedging
transaction with respect to the Shares other than the entry, on or about the
date hereof, into similar warrant unwind agreements with the counterparties
thereto. Company also acknowledges and agrees that any amendment, modification,
waiver or termination of this Agreement must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no such amendment, modification or waiver
shall be made at any time




--------------------------------------------------------------------------------



at which Company or any officer or director of Company is aware of any material
nonpublic information regarding Company or the Shares.


13.    Agreements and Acknowledgements Regarding Hedging. Company acknowledges
and agrees that:


(a) during the Relevant Period, Dealer and its Affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Warrant Confirmations and this Agreement;


(b) Dealer and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Warrant
Confirmations and this Agreement;
 
(c) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Company’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Average VWAP and/or the VWAP Price;
and


(d) any market activities of Dealer and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Average
VWAP and/or the VWAP Price, each in a manner that may be adverse to Company.


14.    Address for Notices to Dealer:


Any notices required to be delivered by the Company to Dealer hereunder shall be
delivered to:
Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attn: Christopher Hutmaker, Managing Director
Telephone: 646-855-8907
Email: chris.hutmaker@baml.com
Attn: Emanuel Freemark
Telephone: 646-855-6770
Email: emanuel.freemark@baml.com




With a copy to:


Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attn: Peter Tucker, Assistant General Counsel
Telephone: 646-855-5821
Email: peter.tucker@bankofamerica.com
  




[Signature Page Follows]
    
    


    




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.






Bank of America, N.A.




By:




/s/ Christopher A. Hutmaker
 
Name: Christopher A. Hutmaker
Title: Managing Director




 


salesforce.com, inc.




By:




/s/ Mark Hawkins
 
Name: Mark Hawkins
Title: EVP, Chief Financial Officer
 





